Citation Nr: 1737393	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent from March 3, 2011, to February 7, 2017, and a rating in excess of 70 percent since February 8, 2017, for posttraumatic stress disorder (PTSD) with alcohol dependence.   

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from December 1982 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In January 2015 and May 2016, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a rating decision in March 2017, the RO increased the rating for PTSD from 50 percent to 70 percent, effective February 8, 2017.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A claim for a TDIU has reasonably been raised by the Veteran's statements that he can no longer hold a job due to his PTSD.  As such, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's PTSD was rated at 50 percent from March 3, 2011, the effective date of service connection, to February 7, 2017.  Thereafter, it has since been rated at 70 percent.  The Veteran, however, contends the severity of his symptoms warrants higher rating at all relevant times.  Mental health disabilities, such as the Veteran's PTSD, are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is that for the period under review, mental health professionals utilized the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.


Facts

In July 2011, the Veteran was homeless and admitted to a VA residential program due to alcohol abuse.  The history indicated the Veteran had periods of sobriety, but would then relapse and start drinking alcohol again, which resulted in a history of previous hospital admissions.  The Veteran reported he could not work due to anxiety.  He also had a past history of narcotics use dating back when he injured his shoulder while working as a Georgia state trooper.  He started working in March 2010 as a telemetry technician.  

The Veteran reported that prior to admission, he laid plastic sheeting in his bathtub and placed a handgun into his mouth with the intention of suicide.  Fear of death and of going to Hell kept him from pulling the trigger.   He reported nightmares (relating to both service and his employment as a Georgia state trooper), hopelessness, helplessness, worthlessness, guilt, suicidal ideation with plan, anorexia, shakiness, sweating, and nausea.  

By the time he was discharged, the Veteran was very cooperative and pleasant.  Speech was normal in rate, rhythm, volume, and prosody.  His thought process was coherent, linear, logical, and goal directed, without any suicidal or homicidal ideation or hallucinations.  The Veteran also did not have any loosening of association/distractibility or flight of ideas.  Insight and judgment were adequate and has improved by discharge compared to his admission.

In August 2011, the Veteran entered a VA residential treatment facility for his alcohol abuse.  The Veteran's mood was anxious and he averaged six hours of sleep per night.  Appetite was good but his energy level was low.  His thoughts were less pressured and tangential with decreased signs of intellectualization and oversensitivity.  There was no evidence of suicidal or homicidal ideation or psychotic process.  Abstraction, judgment, and insight were good.  The Veteran has in the past relied upon alcohol to help him suppress his anxiety as he has worked hard to avoid dealing with his own feelings/thoughts.  The mental health provider noted the Veteran needed to avoid over-intellectualization and to turn down the volume on critical thoughts by himself and what others thought about him.  He did not have thoughts of harming himself or others.  Another note assigned a GAF score of 50.  

In September 2011, VA provided the Veteran with an examination.  Besides the Veteran's alcohol and substance abuse, the examiner noted his past mental health history of drug induced mood disorder, panic disorder without agrophobia, generalized anxiety disorder, bipolar I disorder, and depressive disorder NOS.  He also noted the Veteran had been hospitalized several times between June and September 2011.  The Veteran denied current alcohol or drug use but feared he may abuse prescription drugs again.  He reported previous attempts at suicide.  His activities and leisure pursuits involved fly fishing and rock climbing.  He stated he could adequately perform most activities of daily living and chores but felt moderately impaired for traveling and severally impaired for shopping by himself, socializing and developing interpersonal relationships, and the ability to work.

The Veteran expressed his belief that he had difficulty working in a field such as EMT because he was scared, afraid, and insecure that he will hurt someone.  He also believed he was not as good as others thought he was.  He finds it easier to be alone than talk with people about what he did.  He reported PTSD symptoms of recurrent and intrusive distressing memories, thoughts or images as well as recurrent distressing dreams.  The Veteran acted or felt as if the stressful events were recurring with physiological reactions when reminded of stressful military experiences.  He also avoided thoughts, feelings, conversations, activities, places, or people related to his trauma.  The Veteran lost interest in things he once enjoyed and felt detached or distant from other people.  The Veteran had a restricted range of affect.  He had a sense of a foreshortened future.  The Veteran reported sleep difficulties.  He had problems with irritability and anger outbursts.  The Veteran was super alert or watchful and always on guard.  This made him jumpy or easily startled.

The Veteran had general mental health symptoms of depressed mood, anxiety, suspiciousness, panic attacks (occurring weekly or less often), and near continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran reported mild memory loss (forgetting names, directions, or recent events).  He had impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and inability to establish and maintain effective relationships.  There were obsessional rituals which interfere with routine activities. The Veteran had impaired impulse control, such as unprovoked irritability with periods of violence, and grossly inappropriate behavior when drunk. 

In the examination, the Veteran was alert and oriented to person place, and time.  The Veteran's speech was clear, coherent, and of normal rate and volume.  His receptive and expressive communication appeared grossly intact.  The Veteran's thought processes showed no unusual ideation or signs or symptoms of any formal thought disorder.  He denied any auditory or visual hallucinations, or suicidal or homicidal ideation.  His memory appeared to be within normal limits.  His judgment showed no impaired ability to manage daily living activities and/or make reasonable life decisions.  Cognitive functions were grossly intact.  Insight was fair.  Affect appeared appropriate to content.  Mood was described as angry 

The examiner diagnosed PTSD.  The Veteran also had a personality disorder and, as noted, alcohol dependence.  The chronic alcohol abuse was determined to be moderate to severe.  The examiner concluded that both PTSD and the alcohol abuse were related to service.  He assigned a GAF score of 50, which by definition, reflected the Veteran's overall level of psychosocial functioning and cannot be subdivided to reflect only the influence of PTSD.  Stated another way, it was not possible to differentiate what symptoms were attributable to each diagnosis.  Overall, the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner considered the Veteran to be severely impaired.  

That same month, one of the Veteran's providers also assigned a GAF score of 50.  

The next month, October 2011, the Veteran reported he felt better but gets depressed sometimes.  He knew how to deal with the depression.  His sleep was better and he had a good appetite.  He does have to push himself in the morning sometimes to become active.  He did not have any alcohol cravings.  The GAF was 55.   

By January 2012, the Veteran had purchased a truck.  He also talked about an apartment he wanted and how he planned to furnish it.  The Veteran appeared in a good mood.  He was feeling motivated.   His energy level was good.  Thoughts were logical and coherent.  He reported no suicidal or homicidal ideation.  There is no evidence of any psychotic symptoms.  Abstraction /judgment/decision-making were fair to good.  He was making an effort to modify his past coping style to be more positive.

In February 2012, the Veteran discussed difficulties he was having in figuring out about how to deal with his efforts to please others.  He finds himself either wanting to make others like him by doing what they want or fearing how they will react if he does not do what they expect.  He had difficulty dealing with another Veteran and elected to leave rather than confront the situation.  His therapist concluded this decision was grounded in a clear understanding of the situation and an understanding of the consequences of his actions.

By June 2012, the Veteran had a job offer.

In March 2013, the Veteran was hiking and considering also doing some kayaking.

In May 2013, the Veteran reported his father was in hospice care because he was dying.  His mother was in a nursing home.  He had a support network from his girlfriend and others.

In October 2013, the Veteran reported he was dealing with the death of both his parents.  The GAF score was 65.  

In December 2013, the Veteran sought treatment for PTSD exacerbation, alcohol detoxification, and anxiety.  He reported increased anxiety and depression since shoulder surgery, ending his relationship with his girlfriend, and then the death of both his father and his mother.  It escalated and overwhelmed him and he was now having daily panic attacks.  He relapsed with alcohol that month.  He had suicidal thinking, nightmares, and intrusive thoughts.  In the past month, he would drive down the road and not know where he is, and also start crying for no reason.  He had no problems with memory and concentration.  His friends were helpful.  

By early January 2014, the Veteran started to isolate himself admitting he did not want tell anyone he was struggling.  While the anxiety symptoms had been a problem, the PTSD symptoms, such as nightmares and flashbacks, were not a problem.  He noted he isolated himself because he worried about unexpected events/difficulties in crowds.  He was staying sober and had good support from friends and his church, although he regretted breaking up with his girlfriend.  By the end of the month, he continued to have high anxiety but found relief at work.  In addition, he walked long distances or went to the gym to calm himself and help him sleep.  The Veteran gets anxious before leaving the house and ritually sets out his clothes and gets ready.  He states he is compulsive about getting ready to come to work.  He sweats and is very anxious prior to leaving the house.  Once he gets to work, he is okay and then about an hour before he gets off work, he gets anxious again.

In February 2014, the Veteran's addictions were still in remission.  He continued with AA meetings, church, and work.  He became outside of work but functioned at work; he could do what was required to do a good job.  He continues to go to the grocery store at midnight when few people are present, exercise off peak hours, and isolate in his apartment outside of work hours.  

In March 2014, the Veteran reported that he needs to keep engaged or his mind races.  This has improved and he was thinking about getting a dog.  His sleep had improved and while the Veteran found his hypersensitivity bothersome, he realized nothing was going to change it.  His social support, including his sisters, has been supportive.  He described his mood as a little better.  

By May 2014, his caregivers noted the Veteran may have been drinking again.  He was on sick leave but had a supportive supervisor who helped the Veteran outside of the work environment.  He had financial stress, has a limited social support network due to trust issues.  He talked highly of his two sisters who help him with his finances.  They have to "drag" him outside of his house.  The Veteran believed he was doing well until parents passed away and he realized that he is processing grief.  His sleep is really poor but does well at work.  He had concentration problems due to racing thoughts, which left him unable to organize and plan effectively.  He had very low energy.  The Veteran was cooperative, pleasant, but had a very anxious mood and affect.  Speech was normal and his thought process and content was logical and goal directed.  He did not have any suicidal or homicidal ideation, hallucinations, or delusional thinking.  His memory was intact.  Insight was good and cognitive function and judgment were intact.  

Effective May 5, 2016, the Veteran stopped working.  

In September 2016, the Veteran was hospitalized.  The hospital records described him as disabled and unemployed.  The history indicated after receiving detox treatment around 2010, he had been sober for quite some time.  After he completed treatment, he became a support counselor.  The precipitating stressors included chronic illness that appears to be worsening.  He requested treatment for alcohol detoxification, heightened anxiety, and increased frequency of panic episodes.  Earlier that month, he had a binge drinking episode.  He reported his PTSD symptoms are debilitive and he had a part-time caregiver who acted as a sobriety coach and provided emotional support.  He had pretty substantial memory problems that had increased over the last 18 months.  Over the span of the latest six months, the Veteran felt his mental state had been deteriorating.  The Veteran denied suicidal ideation, homicidal ideation or audiovisual hallucinations.  

In terms of symptoms the Veteran reported anhedonia, insomnia, agitation, poor concentration, and loss of interest in previously enjoyed activities.  He denied depressed mood, loss or gain of weight, hypersomnia, hopelessness, helplessness, or worthlessness.  His presentation, however, was notable for survivor's guilt.  The Veteran also felt at times he may have had excessive energy and increased goal focused activity but was vague and inconsistent when reporting the length of times he was able to go without sleep.  He could not remember things from these periods.  The Veteran reported a history of panic attacks and isolating himself to his home.  He does not like to go out in public, which he finds anxiety producing.  He has intrusive thoughts at times as well as nightmares and memories triggered by certain smells and sounds.  He had increasing forgetfulness and distractibility.  The Veteran could conduct most activities of daily living but required assistance with instrumental activities of daily living such as medications and shopping.  He does not drive.  The Veteran admitted to avoidant behavior in learning about himself because he is afraid of what he might learn.  Although sometimes related to alcohol, he has episodes that can occur without it where he does not know where he is or why he is at a location.  

During the hospitalization, the Veteran did not have nightmares, flashbacks, numbness, and avoidance but the Veteran noted again there are certain triggers for flashbacks.  Towards the end of his hospitalization, the Veteran wanted to leave the hospital early and against medical advice because he felt unsafe; his anxiety increased, and he was very agitated.  This was not considered his typical behavior.  In the end, he was persuaded to stay until the next day, which was the planned discharge date.    

By discharge, he was calm and polite but irritable.  Speech was low and soft in tone volume and quality, but with noted slurring and pressured speech.  He had an anxious mood and restricted range with an affect congruent to his mood.  His thought process was linear, logical, and goal oriented without suicidal or homicidal ideation.  There were no delusions or hallucinations.  His executive function was intact.  He had fair insight and judgment.  

In October 2016, the Veteran was again hospitalized at VA.  It was noted that since 2006 the Veteran had six inpatient psychiatric admissions, five domiciliary admissions, and six medical unit admissions, all for repeated alcohol use.  Prior to admission, however, he had a period of sobriety for at least three years and worked as a domiciliary assistant.  The Veteran arrived at VAMC by ambulance cursing and yelling at staff and placed in seclusion.  This occurred after the Veteran's ex-fiancé, who acted as his power of attorney, called for help after he became suicidal, agitated and suffered seizures.  The Veteran's ex-fiancé stated she is afraid of him and he openly admits he has an anger problem.  The Veteran verbalized that he believes that all of his current problems are the result of his PTSD symptoms, which have become unbearable and triggered his relapse.  The Veteran also reported that he could not recall many periods of time in his life but also stated he has had this problem since he was a child.  The Veteran requested long term therapy for PTSD.

As indicated, initially there were some disturbances and the Veteran was noted to be not very co-operative.  After that initial period, there were no behavioral problems for the remainder of the admission.  He denied any suicidal or homicidal ideation Speech was normal to slow speed with occasional stuttering that appeared related to the Veteran trying to recall things.  Thoughts were logical and seem reasonable.  He had no witnessed psychotic symptoms during the admission although his ex-fiancée repeatedly stated that he had been psychotic.  Any combative and/or aggressive behavior occurred when he is intoxicated.  It was believed that he was drinking much more than people knew.  He seemed to think that he has no control over himself.

Thereafter, the Veteran entered a VA domiciliary program in October 2016.  It was noted four years of abstinence up until January 2016, when he resumed drinking.  He started missing work because he felt overwhelmed and anxious.  The Veteran resigned his position as a domiciliary assistant in May 2016 and "the whole world started collapsing on me."  Since then he isolated himself in his apartment, waiting on his caregiver to come by to help with medications or bring groceries.  Upon admission he described intense anxiety that interferes with sleep, along with intrusive memories of trauma.  He was still very anxious and became rapidly irritable when discussing an incident with a VA police officer.  The Veteran admitted to racing thoughts, and difficulty both concentrating, and sitting still.  It is worse when around large groups of people or unanticipated events.  He denied depression currently, stating he feels bland.  He sleeps well about 80 percent of the time, then other times has trouble falling and staying asleep.  Sometimes, he stays up two days in a row and does not feel tired the next day. 

He had an interested and cooperative, but guarded attitude.  He sat calmly and had normal speech.  He had an anxious affect and mood.  He was mildly dysphoric.  His thought content was organized, without obvious delusions, paranoia, or perceptual abnormalities.  The Veteran was able to maintain attention and focus, but was a very poor historian.  While he had poor insight, his judgment was intact.  Later that month, his mental status examination was similar although his insight had improved.  At the end of the month, however, his anxiety increased after he witnessed an altercation between his roommate and another Veteran.  He worried that he may be next and he abruptly left the program.  

In November 2016, the Veteran returned to a different VAMC for treatment.  He left the prior VAMC after his roommate had a physical altercation with another patient and he no longer felt safe there.  The Veteran reported extreme anxiety and worried that a bomb might go off or something bad was going to happen.  The interview was challenging because he would often say he does not remember.  The Veteran was visibly shaking and sweating during the interview.  The Veteran knew his sleep had decreased but could not quantify it.  He acknowledged decreased energy, concentration, and appetite.  Currently he did not have any suicidal or homicidal ideations or hallucinations but reported extreme anxiety and did not feel safe.

Initially, the Veteran was reclusive and anxious during his first days on the unit; he had difficulty interacting with others including interviews.  After adjusting his medication, the Veteran's anxiety appeared to improve and he could better tolerate being around others.  He began to attend group therapy sessions and interact more with other veterans.  The Veteran's anxiety improved to the point where he felt safe leaving the hospital and was discharged.  At discharge, the Veteran described his mood as so-so.  He was cooperative, friendly, and socially appropriate with improved eye contact.  Psychomotor retardation was noted.  The Veteran's speech had a soft tone, normal rate and without dysphagia, dysarthria, or pressured speech.  He had a flat affect, but somewhat brighter than the previous day.  His thought process was logical, linear, and coherent.  There was no suicidal ideation, delusions, paranoia, or hallucinations.  His executive functions were grossly intact and insight and judgment were fair.  

In March 2017, VA received statements from V. S., A. C., and her daughter A. S.

V. S. stated he drove the Veteran to work from January to October 2015 because the Veteran did not like driving as it made him anxious.  He observed one episode of anger without the Veteran being able to say why he was angry.  The Veteran also placed weapons in strategic places around his house.  V.S. stated the Veteran had to quit his job because he was around others with PTSD.  He has frequent nightmares and is startled by loud noises.  He stays in the bedroom if unexpected people come to his house.  He now left the house for doctor's appointments.  

His ex-fiancé, A. C., has lived with the Veteran except for a couple of months in 2015 when his PTSD got the best of both of them.  He now has no contact with his sisters and avoided contact with other people as much as possible.  He avoids crowds entirely.  He shopped late at night to avoid crowds.  The Veteran does not like to drive and once, while A. C. was driving, he jumped out of the car.  She stated he is no longer employed due to the anxiety from being around other people in an unsecure location and the thought of what might happen next at work.  He used 230 hours of annual leave and eventually resigned.  In addition, due to his isolating behavior, the Veteran made A. C. his power of attorney.  She pays his bills, makes and takes him to appointments, and controls his medication.  She estimates that he has nightmares two three times a week.  If she is not with the Veteran, her son or daughter is there.  

A. S. has noticed the PTSD symptoms have gotten worse.  In one instance, he went to another city to buy doughnuts instead of going to a local store.  She recalls he broke a sink and did not remember doing so.  He also blamed her brother for something he did not do.  As to the incident where he jumped out of a moving car, he then called the police and stated A. C. was trying to kill her.  This occurred in October 2015.  

In February 2017, the Veteran received a VA examination.  The Veteran is not married but lives with his ex-fiancée and her adult children.  He reported that this living relationship was going well.  He did not have any friends. Asked about leisure activities, the Veteran stated he cleans and does chores.  He likes wood working, but does not have the tools for it yet, although there are plans for obtaining the tools.

The Veteran had been working the past four years until May 2016 as domiciliary assistant at the VA but resigned because of stress, stating he could not do the job anymore.  As to the quality of relationship with coworkers/supervisor, he reported there had not been any problems and his evaluations were excellent.  He said that he tried to help as many people as he could, but because he did not have good boundaries, it caught up with him.  He also lost his father and mother within a year, worked second shift when all the clinical staff were gone, and took on too much responsibility.

The Veteran in general does not disclose much about his symptoms and was guarded.  The Veteran reported hearing male voices since 1985 telling him that he could do better.  He was tearful when stating this.  He denied visual hallucinations.  He is hypervigilant to the smell of blood and loud noises.  He appeared to be responding to internal stimuli during the interview.  With regard to concentration, he was inaccurate with testing.  Fund of basic information appeared adequate.  Immediate retention was good.  After a three minute delay the Veteran was able to recall one out of three words.  Judgment as assessed during this examination appeared adequate.  Insight appeared good. 

The Veteran described his mood as "so-so" and does better when he is by himself and performing tasks.  When too many people are around, it makes him anxious.  He eats once during the day but then eats throughout the night.  Currently, his sleep is good but reported past times when he had gone as much as three days without sleep.  It is not clear from the VA examiner's report when this occurred.  He has pretty good energy.  He has feelings of worthlessness.  He reported his concentration has gotten better but still has some problems with focus and memory.  He denied suicidal or homicidal ideation.  He had elevated or irritated moods before his current medication; the moods would remain elevated for days.  He did not have any grandiosity.  

His PTSD symptoms included unwanted memories in the last month but the Veteran was unsure how often he had them.  He had upsetting dreams at least weekly which made him feel scared, weak, no good, and the thought that he will never amount to anything.  The dreams caused him to sweat.  He suffered intense or prolonged psychological distress and marked physiological reactions at exposure to any external or internal cue symbolizing or resembling an aspect of his stressors.  He therefore had avoidance behavior to avoid these cues.  

The Veteran avoided being in a car.  The Veteran had strong/exaggerated negative beliefs and less compassion for himself.  He reported persistent negative emotional states of sadness and anger.  The Veteran was less active, less social with difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported anger/irritability because he goes off on people.  He was always on guard and startled easily.  He did not engage in self-destructive or risk-taking behaviors.  The Veteran also had problems with concentration, difficulty with sleep and clinically significant distress in the form of depression, anxiety/worry/panic attacks.  The panic attacks occurred weekly or less often.  The Veteran occasionally has to be reminded to take a shower.  He needs reminders to take his medication.  

Upon examination, the Veteran was cooperative.  Speech was unremarkable.  The thought processes were logical and goal-directed without evidence of hallucinations or delusions during the interview.  Mood was appropriate to context and his affect was mood congruent.

The examiner noted the Veteran has also suffered traumatic brain injuries, apparently suffered while he worked as a Georgia State Trooper.  The examiner also concluded that the Veteran had an unspecified bipolar disorder with a related disorder of anxious distress.  The VA examiner stated the Veteran's PTSD symptoms included intrusion of thoughts, avoidance, negative alteration in thoughts/mood, and alterations in arousal/reactivity.   On the other hand, the history of mood instability marked by depressed moods with episodes of elevated moods, impulsivity, decreased need for sleep, flight of ideas/racing thoughts, distractibility, increase in goal-directed activity, and talkativeness/pressured speech are symptoms of unspecified bipolar disorder and related disorders.   

In addition, the Veteran's alcohol and substance abuse resulted in a history of acting-out behavior leading to severe impairment in his ability to maintain social role expectations.  His recklessness has probably alienated most of the people who were once close to him.  He is likely to be angry much of the time, but expressed his anger when he used alcohol or drugs.  Under such circumstances he may be physically violent.  He is impulsive and thrill seeking.  His reported concentration and attention problems probably further impaired an already suspect judgment.  He sees others as having given up on him and, to a certain extent, he appears to have given up on himself.  He has low self-esteem and is pessimistic about the prospects for change.  

The VA examiner stated, however, that the Veteran's disorders and associated symptoms interact, reinforce, and exacerbate each other in complex and multifaceted ways.  Furthermore, the examiner concluded that the Veteran's service connected disability and other mental health disabilities caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  As noted above, it was not possible to differentiate between the service-connected PTSD and the other mental health disabilities because the Veteran's disorders and associated symptoms interact, reinforce, and exacerbate each other in complex and multifaceted ways.  The Veteran had stability during his four years of working as a domiciliary assistant.  This job provided some structure within a treatment environment; however, due to poor boundaries and distraction from working on his own mental health issues, he was unable to maintain this stability.

Analysis

The severity of the Veteran's PTSD symptoms demonstrates occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating throughout the appeal period.  While there are periods where the Veteran's symptoms seem to temporarily improve, the disability picture as described in medical records, examination reports, and lay statements is quite severe at other times.  For example, episodes of extreme anxiety are documented as are periodic suicidal thoughts to include at least one suicidal gesture.  The September 2011 examiner noted near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances including work or a work-like setting; and inability to establish and maintain effective relationships.  These are symptoms demonstrative of a 70 percent disability rating.  38 C.F.R. § 4.130.  In December 2013 the Veteran reported anxiety and depression overwhelmed him and he was having daily panic attacks.  He also had suicidal thinking at that time.  In May 2016 he quit his job.  In September 2016 he reported substantial memory problem and that he required assistance with instrumental activities of daily living such as medications and shopping, although he could conduct most activities of daily living.  An October 2016 hospital report noted that since 2006 the Veteran had six inpatient psychiatric admissions, five domiciliary admissions, and six medical unit admissions, all for repeated alcohol use.  The October 2016 hospitalization occurred as the Veteran's ex-fiancé reported that he had become suicidal.  The impairment noted above is in line with a 70 percent disability rating.  As such, an initial disability rating of 70 percent is warranted throughout the appeal period.  

The PTSD symptoms are not severe enough to warrant a 100 percent rating.  In the Board's view, a 70 percent rating requires a severity of symptoms that rise to a level that inhibits or prevents everyday occupational and social functioning when the symptoms are near continuous (such as near continuous depression or panic attacks), interfere with communication, or present the possibility of harm to the Veteran or others (suicidal ideation or impaired impulse control).  A 100 percent rating requires symptoms presenting a higher level of severity such as delusions or gross thought impairment.  These are symptoms that results in not only near continuous symptomatology but also evidence of complete or near complete inability to function in everyday life or interact with others, i.e., interpersonal reactions and communications.  The Veteran's disability picture does not rise to this level.  

The Veteran clearly has issues with anxiety and anger.  He has also had pressured and tangential thoughts, and rare instances of tangential and pressured speech.  However, this does not amount to gross impairment in thought processes or communication.  The Veteran has effectively communicated and interacted during examinations and this appeal process.  Medical professionals have noted communication and thinking have been grossly intact.  Notably, some level of impairment of thought and communication is already contemplated in the currently assigned 70 percent rating (circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; and spatial disorientation).  Id.  Thus, the Veteran's problems with thoughts and communication more nearly approximate a 70 percent rating.  38 C.F.R. § 4.7.     

The Veteran has not reported persistent delusions, hallucinations, repeated episodes of grossly inappropriate behavior, disorientation to time and place, or memory impairment severe enough that he cannot remember the names of close relatives, or his own occupation, or name.  His thought process was linear, logical, and goal oriented without suicidal or homicidal ideation on multiple occasions.  His executive function has been intact.  The Veteran had one known incident where he jumped out of a moving car.  In the Board's view, this incident and the level of severity of aggressive behavior exhibited by the Veteran is already incorporated in the 70 percent rating.  The 100 percent rating requires aggression or violence towards others requiring a frequency of persistent and clear danger of hurting himself or others.

During this period, there were reports of neglect of personal hygiene.  However, when seen by mental health or medical providers, his personal hygiene has not been an overwhelming or major problem.  In addition, the Veteran has not described an inability to maintain minimal personal hygiene.  In fact, he has stated that he can complete most of his activities of daily living, including hygiene.  Thus, while the criteria for a 100 percent rating mentions neglect of personal hygiene, the Board finds the Veteran's episodic neglect does not rise to the level of severity required for a 100 percent rating (intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene), but rather, the level of severity mentioned in the criteria for a 70 percent rating (neglect of personal appearance and hygiene). 

It is apparent that the Veteran's symptoms, such as his sleep difficulty, anxiety, depression, social isolation, hypervigilance, and anger/irritability, have not essentially totally impaired his social and occupational functioning.  In these circumstances the Board finds that a 100 percent evaluation is not warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

The Board recognizes the Veteran's attorney argues that when the Veteran was first service connected for PTSD, he was in a residential program.  As a result, the attorney argues the Veteran warrants a 100 percent rating because he was in a structured environment.  The Board disagrees.  The symptoms noted during all of the Veteran's in-patient treatment have been considered but still do not rise to the level of total occupational and social impairment.  The disability picture presents a veteran who clearly has problems that affected his functioning but are not so limiting as to equate to total impairment warranting a 100 percent rating. 

For the reasons set forth above, the Board finds that a 70 percent disability rating is warranted for the Veteran's PTSD throughout the appeal period, but that the preponderance of the evidence is against any higher rating.  


ORDER

Entitlement to an initial rating for PTSD of 70 percent, but no higher, is warranted throughout the course of the appeal.  


REMAND

As noted above, a claim for a TDIU has been reasonably raised by the Veteran's statements.  This issue must be remanded so that the AOJ can address it in the first instance.  The Veteran should be asked to submit an application for TDIU (VA Form 21-8940) and any development necessary as a result of the Veteran's answers on that form should be undertaken prior to adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940 to complete and return to VA.  

2.  If the Veteran submits a VA Form 21-8940, the AOJ should undertake any development necessary in response to the information provided on that form.  

3.  Then, the AOJ should adjudicate the claim for a TDIU.  If the claim is denied, the Veteran and his attorney should be issued a supplemental statement of the case and the case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


